UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – May 31, 2016 Item 1: Reports to Shareholders Semiannual Report | May 31, 2016 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New York Tax-Exempt Money Market Fund. 12 New York Long-Term Tax-Exempt Fund. 30 About Your Fund’s Expenses. 78 Trustees Approve Advisory Arrangements. 80 Glossary. 81 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2016 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.25% 0.48% 0.05% 0.00% 0.05% New York Tax-Exempt Money Market Funds Average 0.01 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 1.59% 3.08% 1.64% 2.37% 4.01% Admiral™ Shares 1.66 3.22 1.68 2.37 4.05 Barclays NY Municipal Bond Index 3.36 New York Municipal Debt Funds Average 3.61 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2015, Through May 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.84 $12.11 $0.191 $0.011 Admiral Shares 11.84 12.11 0.196 0.011 1 Chairman’s Letter Dear Shareholder, Sustained demand helped the broad U.S. municipal bond market return well over 3% for the six months ended May 31, 2016, outpacing the broad taxable market. Investors were especially drawn to securities offering additional yield. That preference helped Vanguard New York Long-Term Tax-Exempt Fund, which was tilted toward longer-dated and lower-quality investment-grade munis. The fund returned 4.01% for Investor Shares and 4.05% for Admiral Shares, outpacing the 3.36% return of its benchmark and the 3.61% average return of its peers. Price appreciation accounted for more than half of that result. Because prices and yields move in opposite directions, the Long-Term Fund’s 30-day SEC yield dropped from 2.06% for Investor Shares at the end of November to 1.59% at the end of May. Yields for tax-exempt money market instruments, however, moved higher. Vanguard New York Tax-Exempt Money Market Fund’s 7-day SEC yield rose to 0.25% by the end of the period, a level not seen since 2009. Much lower yields early on, though, put the fund’s return at 0.05% for the six months. The average return for its peers was 0.01%. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, however, only the 2 Money Market Fund owned securities that would generate income distributions subject to the AMT. Before discussing the markets, I wanted to give you a brief update on money market reform. As I’ve mentioned, key aspects of the Securities and Exchange Commission’s regulatory changes will take effect in October. Their impact on the Money Market Fund, which will be designated a retail fund, will be minimal. The fund will continue to seek to maintain a stable share price of $1. Bonds enjoyed a strong ride after some early weakness The broad U.S. taxable bond market returned 3.12% for the half year. After dipping in December, taxable bonds climbed. The yield of the 10-year U.S. Treasury note closed at 1.85% at the end of May, down from 2.22% six months earlier. The period began with the Federal Reserve’s long-anticipated but small increase in short-term interest rates. Through the succeeding months, mixed signals from Fed officials—as well as from global economic data—created uncertainty about when the next increase might occur. Money market funds and savings accounts produced limited returns as the Fed’s target rate of 0.25%–0.5% remained historically low, despite the quarter-percentage-point rise in December. Market Barometer Total Returns Periods Ended May 31, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.12% 2.99% 3.33% Barclays Municipal Bond Index (Broad tax-exempt market) 3.42 5.87 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.12 0.05 Stocks Russell 1000 Index (Large-caps) 1.64% 0.78% 11.44% Russell 2000 Index (Small-caps) -2.86 -5.97 7.86 Russell 3000 Index (Broad U.S. market) 1.29 0.22 11.15 FTSE All-World ex US Index (International) -1.14 -10.87 0.52 CPI Consumer Price Index 1.22% 1.02% 1.23% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned more than 9%. In a reversal from the trend of recent years, many foreign currencies strengthened against the dollar, boosting international bond returns for U.S. investors. Even without this currency benefit, international bond returns were solidly positive. In a tale of two halves, stocks fell and then rose U.S. stocks advanced about 1% for the six months. Equities retreated over the period’s first three months before rebounding, partly as a sharp recovery in oil prices seemed to alleviate fears of a global economic slowdown. International stocks fared worse than their U.S. counterparts, returning about –1%. Emerging-market stocks rose a bit, while stocks from the developed markets of Europe and the Pacific region declined. European stocks lagged amid investor anxiety in the lead-up to the United Kingdom’s June vote on whether to remain in the European Union. Municipal bond investors continued reaching for yield Even with the Fed’s December rate increase—the first in almost a decade—yields for all but the shortest-dated munis moved lower. Demand for these securities was fueled in part by concerns about the fragile state of global growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.10% New York Long-Term Tax-Exempt Fund 0.20 0.12% 0.97 The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2016, the funds’ annualized expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.11%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 Other contributing factors included the subdued outlook for inflation (with oil prices volatile but still low) and, toward the end of the period, the Fed’s dampening of expectations for further rate hikes. (Although rising interest rates can hurt bond prices in the near term, they can offer long-term upside, as discussed in the inset box below.) And with many central banks abroad pursuing further The potential upside of rising rates Bond fund investors may wonder about the effect of rising interest rates on bond prices— even though the Federal Reserve has raised rates more slowly than anticipated. Initially, as interest rates go up, the market value of bonds in a portfolio will decline, bringing their yields closer to those of newer issues. However, the opportunity to reinvest cash flow into higher-yielding bonds over time can benefit investors who can wait. Consider a hypothetical example of an intermediate-term investment-grade taxable bond fund yielding 2.25%. Assume rates rise by a quarter of a percentage point every January and July from 2016 through 2019, ending at 4.25%. Although the cumulative total return would decline initially, by mid-2023, it would be higher than if rates hadn’t changed. The bond math would be similar for municipal bonds. Of course, the pace and magnitude of rate increases would affect the time until breakeven. The silver lining of higher yields Cumulative rate of return Notes: This hypothetical example shows the impact on a generic, taxable intermediate-term bond fund if the Federal Reserve raised short-term interest rates by a quarter of a percentage point every January and July from 2016 through 2019. Intermediate-term rates are assumed to rise by the same amount. The bond fund has a duration of 5.5 years. (Duration is a measure of the sensitivity of bond—and bond mutual fund—prices to interest rate movements.) Source: Vanguard. 5 monetary easing, the yields on offer from U.S. bonds, including munis, continued to attract international buyers. That demand helped the market absorb an upturn in New York muni bond supply so far this calendar year compared with the year-earlier period—a trend that ran counter to the decreased supply nationally. The relatively high tax rate for Empire State residents, along with continuing improvement in the state’s budget picture in recent years, also may have contributed to investor interest in these securities. With investors on the hunt for more yield, longer-dated and lower-rated securities generally outperformed. The Long-Term Fund proved well-positioned as it underweighted bonds with higher credit ratings in favor of A-rated securities relative to its benchmark. And it overweighted maturities of ten years or more. The Long-Term Fund’s advisor, Vanguard Fixed Income Group, also added value by favoring some sectors of the muni market that performed best, such as hospital and university bonds. The fund’s premium callable bonds also performed well. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and the potential for favorable returns across many interest rate scenarios. The fund didn’t have any credit exposure to bonds issued from Puerto Rico, whose debt relief negotiations are ongoing. (Because the commonwealth’s bonds are exempt from federal, state, and local income tax, they often appear in state and national muni bond funds. The Long-Term Fund held one Puerto Rican bond, but it was escrowed to maturity.) For more information about the advisor’s approach and the funds’ positioning during the period, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk After you’ve created an investment portfolio—with a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance—what next? As stocks and bonds rise or fall over time, and your portfolio drifts from its original asset allocation, consider rebalancing back to your targets. Just one year of outsized returns can throw your allocation out of whack. For example, in 2013, the broad stock market (as measured by the Russell 3000 Index) returned nearly 34%, and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned about –2%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. 6 Rebalancing would require you to shift assets from well-performing areas toward those that have fallen behind. That isn’t easy or intui tive, but it’s a way to minimize risk rather than maximize returns and to keep hewing close to your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) You might consider, for example, monitoring your portfolio annually or semiannually and rebalancing when your allocations shift about 5 percentage points from their targets. And be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 10, 2016 Advisor’s Report For the six months ended May 31, 2016, Vanguard New York Long-Term Tax-Exempt Fund returned 4.01% for Investor Shares and 4.05% for Admiral Shares. Those results were better than the 3.36% return of the benchmark, the Barclays New York Municipal Bond Index. They were also better than the average return of 3.61% for peer-group funds. Vanguard New York Tax-Exempt Money Market Fund returned 0.05%; the average return of its peers was 0.01%. The investment environment The period began with market expectations that the Federal Reserve would start raising interest rates in December. The Fed did raise the federal funds target range by a quarter percentage point, to 0.25%–0.5%, citing considerable improvement in labor market conditions and reasonable confidence that inflation would rise over the medium term to the Fed’s 2% objective. Future rate hikes were expected to be gradual, and the Fed reaffirmed its data-dependent stance. A global growth scare and steep declines in commodity prices early in 2016, however, went against expectations and triggered a large risk-off move in global financial markets. The Fed seemed even less eager to raise rates as it looked at how deteriorating economic conditions abroad Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2015 2016 2 years 0.72% 0.72% 5 years 1.26 1.09 10 years 2.02 1.66 30 years 2.96 2.45 Source: Vanguard. 8 might impede the United States from reaching the central bank’s employment and inflation targets. The U.S. economy showed signs of slowing, with GDP expanding by 1.4% in the fourth quarter of 2015, followed by only 0.8% in the first quarter of 2016. The strong dollar, combined with weaker global economic and financial conditions overall, is believed to be behind the slowdown; we expect growth to return to about 2% over the coming year. Although employment gains were strong early in the six-month period, payrolls slumped in May, in part because of a strike by communications workers; that put the average monthly gain for the period at about 170,000. The unemployment rate sank to 4.7% by the end of May, reflecting job gains but also contraction in the labor force. Core inflation ticked up, from 2.1% in December to 2.2% in May, and headline inflation (including food and energy prices, which tend to be volatile) rose from 0.7% in December to 1.0% in May. In New York, the economy grew at a slightly slower pace than that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for the Empire State rose about 1% from November 2015 through April 2016, the latest month for which data is available. The increase in the index at the national level was slightly higher. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) New York State’s finances continued to improve. The fiscal 2017 budget was passed on time and doesn’t significantly rely on one-time revenues. Also, the state has been in a fiscal position to continue adding to its “rainy day” reserve fund, thanks to rising tax revenues. And on the other side of the ledger, spending has been kept in check. Although New York muni bond issuance increased in the first five months of 2016 compared with a year earlier, it was met with robust demand. Longer-dated securities and those toward the lower end of the investment-grade credit spectrum tended to see more investor interest. Management of the funds The Long-Term Fund’s overweight allocation to longer-maturity bonds served it well. But we pulled back to a more neutral stance as valuations at the short end of the yield curve normalized and expectations for a slower Fed rate-hike cycle grew. 9 In terms of quality, being overweighted in A-rated bonds helped as investors’ reach for yield continued. So did favoring sectors that tend to offer wider credit spreads. They included hospital, university, and project-based bonds. We continued to overweight premium callable bonds, which outperformed. They will remain a core strategy for us, because they would provide some protection to the funds if rates were to rise sharply. Tactical duration adjustments to take advantage of shorter-term technical conditions also added value. A look ahead Interest rates are likely to remain range- bound for some time, with the pace of U.S. growth determining how low they can go and weakness in the global economy capping how high they can rise. The Fed seems on track to continue tightening at a much slower pace than in previous cycles. That slower pace, and possibly a lower terminal short-term interest rate, may well keep municipal rates below what we’ve seen over the past ten to 15 years. With our views on Fed tightening currently reflected in the market, we are starting the second half of the fiscal year more neutral on duration and yield-curve positioning but will make tactical adjustments as seasonal opportunities arise. Higher-yielding segments of the muni market are expected to continue producing modestly positive excess returns, with credit fundamentals improving and investors continuing to reach for yield. Municipal defaults are likely to remain isolated events. Still, we will try to build an even greater bias in our portfolios toward liquid, favorably structured securities from issuers with solid credit fundamentals; that should provide some cushion if economic growth slackens. With future Fed hikes dependent on economic data, rate volatility is likely to stay elevated, and short periods of market dislocation are to be expected. The funds’ liquidity should position us to take advantage of any buying opportunities that arise from such dislocation. 10 On the money market front, as previously reported, we plan to designate the New York Tax-Exempt Money Market Fund as a retail fund, along with all our national and state-specific tax-exempt money market funds—giving investors continued access to these stable-value offerings. As always, our experienced team of portfolio managers, traders, and credit analysts will seek to add value to the portfolios through security selection by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Group Adam Ferguson, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager, Head of Municipal Money Market Funds Vanguard Fixed Income Group June 16, 2016 New York Tax-Exempt Money Market Fund Fund Profile As of May 31, 2016 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.25% Average Weighted Maturity 16 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2016, the annualized expense ratio was 0.11%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. 12 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2005, Through May 31, 2016 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2006 3.28% 2.81% 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 2016 0.05 0.01 7-day SEC yield (5/31/2016): 0.25% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2016, performance data reflect the six months ended May 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.01% 0.02% 0.87% See Financial Highlights for dividend information. 13 New York Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) New York (99.8%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.410% 6/7/16 LOC 9,220 9,220 Babylon NY BAN 2.000% 7/1/16 14,650 14,669 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.450% 6/7/16 LOC 3,800 3,800 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.450% 6/7/16 LOC 4,140 4,140 Connetquot NY Central School District TAN 1.500% 6/27/16 5,000 5,004 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.450% 6/7/16 LOC 3,315 3,315 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.420% 6/7/16 6,665 6,665 Franklin County NY Civic Development Corp. Revenue VRDO 0.450% 6/7/16 LOC 4,300 4,300 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.440% 6/7/16 LOC 16,715 16,715 Half Hollow Hills NY Central School District TAN 2.000% 6/28/16 20,500 20,526 Hauppauge NY Union Free School District TAN 2.000% 6/24/16 5,000 5,005 Lancaster NY Central School District BAN 2.000% 6/16/16 19,131 19,144 Lindenhurst NY Union Free School District TAN 1.500% 6/20/16 9,750 9,756 Long Beach NY City School District RAN 2.000% 6/30/16 7,250 7,258 Massapequa NY Union Free School District BAN 2.000% 7/22/16 6,000 6,013 Middle Country NY Central School District TAN 1.500% 6/27/16 7,250 7,256 Middletown NY City School District BAN 2.000% 6/29/16 1,450 1,451 Middletown NY City School District BAN 2.000% 6/29/16 23,980 24,008 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.430% 6/7/16 LOC 7,205 7,205 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.400% 6/7/16 30,175 30,175 New York City NY Build NYC Resource Corp. Revenue (Asia Society Project) VRDO 0.400% 6/7/16 LOC 6,000 6,000 New York City NY GO 5.000% 8/1/16 3,210 3,235 New York City NY GO VRDO 0.350% 6/1/16 LOC 20,350 20,350 New York City NY GO VRDO 0.350% 6/1/16 LOC 11,630 11,630 New York City NY GO VRDO 0.350% 6/1/16 LOC 2,800 2,800 New York City NY GO VRDO 0.370% 6/1/16 600 600 New York City NY GO VRDO 0.380% 6/1/16 1,000 1,000 New York City NY GO VRDO 0.420% 6/7/16 LOC 10,000 10,000 New York City NY GO VRDO 0.420% 6/7/16 34,900 34,900 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.420% 6/7/16 LOC 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.410% 6/7/16 LOC 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.320% 7/1/16 25,000 25,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.429% 10/3/16 5,000 5,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.440% 6/7/16 11,580 11,580 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.450% 6/7/16 6,665 6,665 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.480% 6/7/16 6,730 6,730 New York City NY Housing Development Corp. Multi-Family Housing Revenue VRDO 0.370% 6/7/16 6,000 6,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.410% 6/7/16 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.410% 6/7/16 LOC 2,000 2,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.410% 6/7/16 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.410% 6/7/16 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.410% 6/7/16 LOC 14,950 14,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.420% 6/7/16 LOC 16,670 16,670 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.400% 6/7/16 6,000 6,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.410% 6/7/16 LOC 23,100 23,100 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.430% 6/7/16 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.430% 6/7/16 LOC 20,000 20,000 New York City NY Housing Finance Agency Revenue (900 Eighth Avenue) VRDO 0.430% 6/7/16 LOC 25,000 25,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.370% 6/7/16 LOC 9,980 9,980 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.450% 6/7/16 LOC 3,220 3,220 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.440% 6/7/16 10,000 10,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.350% 6/1/16 1,000 1,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.350% 6/1/16 3,145 3,145 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.350% 6/1/16 7,550 7,550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.360% 6/1/16 4,150 4,150 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.370% 6/1/16 5,925 5,925 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.380% 6/1/16 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.380% 6/1/16 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.380% 6/1/16 2,600 2,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.380% 6/1/16 15,350 15,350 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.380% 6/1/16 16,900 16,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.400% 6/7/16 9,000 9,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.410% 6/7/16 27,650 27,650 16 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.430% 6/7/16 5,250 5,250 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.430% 6/7/16 3,335 3,335 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.430% 6/7/16 3,140 3,140 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.410% 6/7/16 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.430% 6/7/16 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 10,625 10,704 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.410% 6/7/16 6,300 6,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.420% 6/7/16 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.430% 6/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.440% 6/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.440% 6/7/16 3,000 3,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.440% 6/7/16 2,890 2,890 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.350% 6/1/16 3,300 3,300 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.350% 6/1/16 12,800 12,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.370% 6/1/16 2,300 2,300 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.380% 6/1/16 12,400 12,400 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.400% 6/7/16 LOC 13,800 13,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.420% 6/7/16 1,000 1,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.350% 6/1/16 3,650 3,650 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.390% 6/7/16 10,965 10,965 2 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.480% 12/9/16 15,000 15,000 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.400% 6/7/16 55,600 55,600 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.400% 6/7/16 37,100 37,100 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.420% 6/7/16 10,400 10,400 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.550% 6/7/16 7,020 7,020 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.420% 6/7/16 LOC 20,000 20,000 New York Metropolitan Transportation Authority BAN 0.500% 8/1/16 10,000 10,001 New York Metropolitan Transportation Authority BAN 5.000% 8/1/16 10,000 10,039 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.480% 6/7/16 5,350 5,350 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.350% 6/1/16 LOC 3,955 3,955 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.390% 6/7/16 LOC 7,700 7,700 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.430% 6/7/16 4,500 4,500 New York Metropolitan Transportation Authority Revenue VRDO 0.350% 6/1/16 LOC 7,900 7,900 New York Metropolitan Transportation Authority Revenue VRDO 0.350% 6/1/16 LOC 1,400 1,400 New York Metropolitan Transportation Authority Revenue VRDO 0.380% 6/7/16 LOC 22,300 22,300 New York Metropolitan Transportation Authority Revenue VRDO 0.400% 6/7/16 LOC 3,275 3,275 New York State Dormitory Authority Revenue (Blythedale Children’s Hospital) VRDO 0.400% 6/7/16 LOC 8,900 8,900 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.450% 6/7/16 LOC 3,075 3,075 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.450% 6/7/16 LOC 2,270 2,270 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.450% 6/7/16 LOC 5,295 5,295 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.450% 6/7/16 LOC 11,500 11,500 New York State Dormitory Authority Revenue (City University of New York) 5.000% 7/1/16 395 395 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/16 1,090 1,094 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.370% 6/7/16 19,400 19,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.470% 6/13/16 5,000 5,000 New York State Dormitory Authority Revenue (Cornell University) CP 0.450% 7/14/16 6,000 6,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.400% 6/7/16 5,000 5,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.400% 6/7/16 16,300 16,300 1 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.420% 6/7/16 (13) 5,000 5,000 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.400% 6/7/16 LOC 10,000 10,000 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.410% 6/7/16 LOC 3,965 3,965 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.420% 6/7/16 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.390% 6/7/16 LOC 5,335 5,335 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.390% 6/7/16 LOC 51,715 51,715 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/16 8,000 8,014 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.410% 6/7/16 4,375 4,375 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.430% 6/7/16 8,330 8,330 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.430% 6/7/16 7,500 7,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.430% 6/7/16 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.430% 6/7/16 5,500 5,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.440% 6/7/16 4,000 4,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.440% 6/7/16 6,000 6,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.390% 6/7/16 16,000 16,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.410% 6/7/16 43,100 43,100 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.390% 6/7/16 LOC 5,000 5,000 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.390% 6/7/16 LOC 29,195 29,195 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.420% 6/7/16 7,115 7,115 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.400% 6/7/16 11,580 11,580 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.440% 6/7/16 3,365 3,365 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 2.000% 6/15/16 3,875 3,878 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.430% 6/7/16 3,650 3,650 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.390% 6/7/16 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (316 Eleventh Avenue) VRDO 0.400% 6/7/16 LOC 6,500 6,500 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.390% 6/7/16 LOC 6,250 6,250 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.420% 6/7/16 LOC 14,500 14,500 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.420% 6/7/16 LOC 24,500 24,500 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.390% 6/7/16 LOC 7,700 7,700 New York State Housing Finance Agency Housing Revenue (Dock Street Rental LLC) VRDO 0.400% 6/7/16 LOC 14,800 14,800 New York State Housing Finance Agency Housing Revenue (Dock Street) VRDO 0.400% 6/7/16 LOC 11,500 11,500 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.410% 6/7/16 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.430% 6/7/16 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.410% 6/7/16 LOC 33,000 33,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.400% 6/7/16 LOC 4,600 4,600 New York State Housing Finance Agency Housing Revenue (West 20th Street) VRDO 0.430% 6/7/16 LOC 14,000 14,000 New York State Housing Finance Agency Revenue (Clinton Park) VRDO 0.400% 6/7/16 LOC 13,500 13,500 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.400% 6/7/16 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.430% 6/7/16 LOC 7,000 7,000 New York State Local Government Assistance Corp. Revenue VRDO 0.430% 6/7/16 23,705 23,705 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.400% 6/1/16 4,620 4,620 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.400% 6/1/16 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.400% 6/1/16 15,105 15,105 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.410% 6/7/16 11,090 11,090 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.410% 6/7/16 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.430% 6/7/16 24,200 24,200 New York State Power Authority Revenue CP 0.470% 6/2/16 6,341 6,341 New York State Power Authority Revenue CP 0.470% 6/14/16 13,044 13,044 New York State Power Authority Revenue CP 0.470% 6/14/16 10,120 10,120 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 23,405 24,232 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.430% 6/7/16 7,500 7,500 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.440% 6/7/16 5,850 5,850 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.410% 6/7/16 LOC 1,300 1,300 20 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Hempstead NY BAN 2.250% 4/4/17 7,500 7,589 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.460% 6/7/16 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.460% 6/7/16 LOC 39,500 39,500 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.460% 6/7/16 LOC 31,000 31,000 1 Nuveen New York Dividend Advantage Municipal Fund VRDP VRDO 0.520% 6/7/16 LOC 34,500 34,500 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.440% 6/7/16 LOC 3,975 3,975 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.440% 6/7/16 LOC 7,440 7,440 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.450% 6/7/16 LOC 5,040 5,040 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) VRDO 0.370% 6/7/16 LOC 2,055 2,055 Oyster Bay - East Norwich NY Central School District TAN 2.000% 6/24/16 5,500 5,505 Pittsford NY Central School District BAN 2.000% 2/10/17 7,000 7,069 Port Authority of New York & New Jersey Revenue 5.000% 10/15/16 1,000 1,017 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.420% 6/7/16 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.440% 6/7/16 8,500 8,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.440% 6/7/16 1,050 1,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.480% 6/7/16 6,500 6,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.480% 6/7/16 1,710 1,710 Saratoga County NY Capital Resource Corp. Revenue (Saratoga Hospital Project) VRDO 0.450% 6/7/16 LOC 6,225 6,225 Smithtown NY Central School District TAN 2.000% 6/30/16 10,000 10,014 South Country NY Central School District TAN 2.000% 6/27/16 10,500 10,513 Southampton NY Union Free School District TAN 1.500% 6/27/16 9,000 9,008 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.390% 6/7/16 LOC 7,275 7,275 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.410% 6/7/16 LOC 24,000 24,000 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.410% 6/7/16 3,750 3,750 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.430% 6/7/16 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.350% 6/1/16 LOC 1,500 1,500 21 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.350% 6/1/16 LOC 5,845 5,845 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.390% 6/7/16 LOC 18,110 18,110 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.410% 6/7/16 LOC 11,675 11,675 Ulster County NY BAN 2.000% 11/23/16 8,812 8,874 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.410% 6/7/16 1,000 1,000 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.420% 6/7/16 6,650 6,650 West Babylon NY Union Free School District TAN 2.000% 6/24/16 8,350 8,359 Williamsville NY Central School District BAN 2.000% 6/15/16 6,928 6,933 Total Tax-Exempt Municipal Bonds (Cost $2,021,938) Amount ($000) Other Assets and Liabilities (0.2%) Other Assets Investment in Vanguard 169 Receivables for Investment Securities Sold 600 Receivables for Accrued Income 4,386 Receivables for Capital Shares Issued 4,038 Other Assets 4,234 Total Other Assets Liabilities Payables for Capital Shares Redeemed (3,505) Payables for Distributions (7) Payables to Vanguard (5,609) Total Liabilities Net Assets (100%) Applicable to 2,025,996,427 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 22 New York Tax-Exempt Money Market Fund At May 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 2,026,195 Undistributed Net Investment Income — Accumulated Net Realized Gains 49 Net Assets • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, the aggregate value of these securities was $387,380,000, representing 19.1% of net assets. 2 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 23 New York Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. New York Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2016 ($000) Investment Income Income Interest 2,110 Total Income 2,110 Expenses The Vanguard Group—Note B Investment Advisory Services 230 Management and Administrative 1,143 Marketing and Distribution 298 Custodian Fees 13 Shareholders’ Reports 9 Total Expenses 1,693 Expense Reduction—Note B (566) Net Expenses 1,127 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 49 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 25 New York Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 983 227 Realized Net Gain (Loss) 49 2 Net Increase (Decrease) in Net Assets Resulting from Operations 1,032 229 Distributions Net Investment Income (985) (225) Realized Capital Gain — — Total Distributions (985) (225) Capital Share Transactions (at $1.00 per share) Issued 563,483 1,259,422 Issued in Lieu of Cash Distributions 962 220 Redeemed (728,070) (1,361,922) Net Increase (Decrease) from Capital Share Transactions (163,625) (102,280) Total Increase (Decrease) (163,578) (102,276) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $0 and $2,000. See accompanying Notes, which are an integral part of the Financial Statements. 26 New York Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2016 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0005 .0001 .0001 .0001 .0003 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .0001 .0001 .0001 .0003 .001 Distributions Dividends from Net Investment Income (.0005) (.0001) (.0001) (.0001) (.0003) (.001) Distributions from Realized Capital Gains — Total Distributions (.0005) (.0001) (.0001) (.0001) (.0003) (.001) Net Asset Value, End of Period Total Return 1 0.05% 0.01% 0.01% 0.01% 0.03% 0.06% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,026 $2,190 $2,292 $2,483 $2,638 $2,846 Ratio of Expenses to Average Net Assets 2 0.11% 0.06% 0.07% 0.12% 0.15% 0.16% Ratio of Net Investment Income to Average Net Assets 0.09% 0.01% 0.01% 0.01% 0.03% 0.06% The expense ratio and net investment income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2016, 0.16% for 2015, 0.16% for 2014, 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 27 New York Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New York Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2012–2015), and for the period ended May 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at May 31, 2016, or at any time during the period then ended. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At May 31, 2016, the fund had contributed to Vanguard capital in the amount of $169,000, representing 0.01% of the fund’s net assets and 0.07% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 28 New York Tax-Exempt Money Market Fund Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield in order to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2016, Vanguard’s expenses were reduced by $566,000 (an effective annual rate of 0.05% of the fund’s average net assets); the fund is not obligated to repay this amount to Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
